This appeal is from an order denying application of Appellant for a temporary writ of injunction in which it is sought to enjoin and restrain the collection of a tax of one cent per gallon levied by the City of Tampa on the sale of gasoline sold within the municipality. The same *Page 582 
question involved in this suit was decided adversely to Appellant in the case of Heriot v. City of Pensacola, et al., supra.
Affirmed.
ELLIS, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., and HUTCHINSON, Circuit Judge, concur.
WHITFIELD, J., absent because of illness.